Citation Nr: 0603886	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left eye epidemic 
keratoconjunctivitis (inflammation of the cornea).

2. Entitlement to a compensable rating for bilateral hearing 
loss, currently evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1977 to 
October 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that during the pendency of this appeal, the 
RO issued a June 2003 rating decision that granted service 
connection for tinnitus with an evaluation of 10 percent.  In 
September 2004 the Board remanded the issues on appeal for 
further development.  


FINDINGS OF FACT

1.  By a rating decision in March 1997, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for an eye disorder.  The veteran did not 
file a notice of disagreement.

2.  Certain evidence received since the March 1997 rating, 
when considered together with all of the evidence, both old 
and new, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

3.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
March 1997 rating decision, and the veteran's claim of 
entitlement to service connection for left eye epidemic 
keratoconjunctivitis (inflammation of the cornea) has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  The criteria for a compensable evaluation for the 
veteran's service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statements of the 
case, supplemental statements of the case, and November 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the November 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letter to the 
veteran.  However, at bottom, what the VCAA seeks to achieve 
is to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
completely fulfilled VCAA notice requirements after the 
August 1999 rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the statements of the case, supplemental statements of 
the case, and November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

New and material evidence to reopen a service connection 
claim for left eye epidemic keratoconjunctivitis 
(inflammation of the cornea)

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The most recent denial by the RO was in a March 1997 rating 
decision.  In the March 1997 rating decision, the RO denied 
to reopen the veteran's claim for an eye disorder.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the August 1999 rating decision was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

Evidence of record at the time of the March 1997 rating 
decision included the following:

An August 1981 rating decision denied service connection for 
residuals of a left eye injury based on findings that 
although the veteran had a diagnosis of epidemic 
keratoconjunctivitis in service, 1980 examinations showed the 
veteran had no residuals of epidemic keratoconjunctivitis.  
VA medical records from 1988 to 1990 showed the veteran was 
treated for tearing in his left eye and had nonspecific 
allergic conjunctivitis.  A January 1990 VA medical record 
indicated that the veteran had tearing of the left eye since 
1987 and a history of a left eye injury in service.  A 
February 1989 private medical record revealed that the 
veteran had a diagnosis of compound myopic astigmatism.  A 
February 1990 hearing officer's decision determined that new 
and material evidence was not received regarding the 
veteran's claim for an eye disorder (to include refractive 
error and conjunctivitis).  An August 1991 Board decision 
determined that new and material evidence was not received to 
reopen the veteran's service connection claim for an eye 
disorder.  

Pertinent evidence received since the March 1997 rating 
decision included the following:  

An August 1995 VA medical record showed the veteran had left 
eye exotropia.  VA medical records from June 2002 to August 
2005 reflected fittings for eye glasses, a peripheral retinal 
exam showed no breaks or tears, the veteran had diagnoses of 
compound hyperopic astigmatism, presbyopia, dry eyes, 
meibomitis, and myokymia secondary to stress.  Various 
statements from the veteran's representative, including most 
recently in November 2005 and December 2005, acknowledged 
that new and material evidence was not submitted regarding 
the veteran's service connection claim for a left eye 
disorder.  

The evidence added to the claims file since the March 1997 
rating decisions is new, in that it was not previously of 
record.  The evidence documents treatment for the veteran's 
eyes, however it does not show that the veteran's left eye 
disorder is related or due to the veteran's service.  Hence, 
the evidence does not address the bases for the previous 
denial of the veteran's claim.  Thus the additional evidence 
received is cumulative and redundant, does not bear directly 
and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is not "new and material," and the appeal to reopen a 
claim of service connection for left eye epidemic 
keratoconjunctivitis must be denied.  



Compensable rating for bilateral hearing loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  However, the amended 
regulations did not result in any substantive changes, apart 
from a new regulation addressing exceptional patterns of 
hearing impairment, which, as will be discussed, is not 
applicable under the facts of this case.  See 38 C.F.R. §§ 
4.85, 4.86 (2005); 64 Fed. Reg. 25202 (May 11, 1999).  Since 
the applicable criteria are essentially identical, neither 
set of criteria is more favorable to the veteran, and the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal without ensuring that he received notice of 
both the old and new regulations.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

An August 1981 rating decision granted service connection for 
partial deafness, mixed type left ear, based on findings from 
a VA examination that revealed that hearing acuity was within 
normal limits in the right ear and there was mild loss in the 
left ear.  An April 1989 VA audiological evaluation showed 
that hearing essentially was within normal limits.  An April 
1990 VA audiological evaluation showed bilateral mixed 
hearing loss.  The August 1991 Board decision found that a 
compensable evaluation for the veteran's defective hearing of 
the left ear was not warranted.  A July 1994 VA audiological 
evaluation revealed hearing was within normal limits 
bilaterally.  A March 1997 rating decision continued the 
veteran's left ear hearing loss with a noncompensable 
evaluation based on February 1997 VA examinations.  

The veteran's June 1998 VA audiological evaluation, in pure 
tone thresholds, in decibels, was as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
25
LEFT
30
30
30
25

The average puretone threshold was 29 decibels in the right 
ear and 29 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.
The veteran's February 1999 VA audiological evaluation 
showed: 



HERTZ



1000
2000
3000
4000
RIGHT
30
25
35
30
LEFT
30
25
25
20

The average puretone threshold was 30 decibels in the right 
ear and 25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The August 1999 rating decision on appeal in evaluating the 
veteran's partial, mixed-type hearing loss, previously of the 
left ear only, granted the veteran a noncompensable 
evaluation for bilateral hearing loss.  

The veteran's February 2003 VA audiological evaluation in 
pure tone thresholds, in decibels, was:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
45
40
LEFT40
40
35
35
40

The average puretone threshold was 41 decibels in the right 
ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.  The 
examiner noted that the test reliability was poor and not 
conclusive at that time.  

An April 2005 VA audiological evaluation, in pure tone 
thresholds, in decibels, was: 



HERTZ



1000
2000
3000
4000
RIGHT
35
15
25
25
LEFT
35
20
25
20

The average puretone threshold was 25 decibels in the right 
ear and 25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  Entering the 
category designations for each ear into Table VII results in 
a 0 disability rating under Diagnostic Code 6100.

The amended regulations added a provision for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 and Table 
VI because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In such 
cases, the evaluation may be based on Table VIA, which 
assigns a numeric designation based on puretone threshold 
average only, if such would result in a higher evaluation. 38 
C.F.R. § 4.86 (2005).  The regulation delineates two 
situations in which such consideration is deemed appropriate 
- the first requires that the puretone thresholds in the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
must all be 55 decibels or more.  38 C.F.R. § 4.86(a).  The 
second requires that the puretone threshold at 1000 Hertz be 
30 decibels or less, and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  The veteran does not meet either set of 
criteria.  

The veteran has argued that he is not able to work.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


